74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Aaron HOLSEY, Plaintiff--Appellant,v.Richard KASTENDIECK, Individually and as Assistant AttorneyGeneral for the State of Maryland;  Sandra Boose,Individually and as Case Management Supervisor at thecentral laundry facility;  Mark Wilson, individually and asa Case Management Specialist II assigned at the centrallaundry facility, Defendants--Appellees.
No. 95-7419.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-95-2360-K)
Aaron Holsey, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Kastendieck, No. CA-95-2360-K (D.Md. Aug. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED